UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 26, 2010 Or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-27078 HENRY SCHEIN, INC. (Exact name of registrant as specified in its charter) Delaware 11-3136595 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 135 Duryea Road Melville, New York (Address of principal executive offices) (Zip Code) (631) 843-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX As of July 23, 2010,there were 91,516,274 shares of the registrant’s common stock outstanding. HENRY SCHEIN, INC. INDEX Page PART I.FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements: Balance Sheets as of June 26, 2010 and December 26, 2009 3 Statements of Income for the three and six months ended June 26, 2010 and June 27, 2009 4 Statement of Changes in Stockholders' Equity for the six months ended June 26, 2010 5 Statements of Cash Flows for the six months ended June 26, 2010 and June 27, 2009 6 Notes to Consolidated Financial Statements 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 41 ITEM 4. Controls and Procedures 41 PART II.OTHER INFORMATION ITEM 1. Legal Proceedings 42 ITEM 1A. Risk Factors 42 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 ITEM 6. Exhibits 43 Signature 43 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS HENRY SCHEIN, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) June 26, December 26, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Available-for-sale securities - Accounts receivable, net of reserves of $48,706 and $51,724 Inventories, net Deferred income taxes Prepaid expenses and other Total current assets Property and equipment, net Goodwill Other intangibles, net Investments and other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Bank credit lines Current maturities of long-term debt Accrued expenses: Payroll and related Taxes Other Total current liabilities Long-term debt Deferred income taxes Other liabilities Total liabilities Redeemable noncontrolling interests Commitments and contingencies Stockholders' equity: Preferred stock, $.01 par value, 1,000,000 shares authorized, none outstanding - - Common stock, $.01 par value, 240,000,000 shares authorized, 91,514,440 outstanding on June 26, 2010 and 90,630,889 outstanding on December 26, 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Total Henry Schein, Inc. stockholders' equity Noncontrolling interest 29 Total stockholders' equity Total liabilities, redeemable noncontrolling interests and stockholders' equity $ $ See accompanying notes. 3 Table of Contents HENRY SCHEIN, INC. CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended June 26, June 27, June 26, June 27, Net sales $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Restructuring costs - - Operating income Other income (expense): Interest income Interest expense ) Other, net ) ) Income from continuing operations before taxes, equity in earnings of affiliates and noncontrolling interests Income taxes ) Equity in earnings of affiliates Income from continuing operations Income from discontinued operation, net of tax - - Net income Less: Net income attributable to noncontrolling interests ) Net income attributable to Henry Schein, Inc. $ Amounts attributable to Henry Schein, Inc.: Income from continuing operations $ Income from discontinued operation, net of tax - - Net income $ Earnings per share attributable to Henry Schein, Inc.: From continuing operations: Basic $ Diluted $ From discontinued operation: Basic $
